See Dean v. Trans World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995)
                (providing that a post-bankruptcy dismissal violates the automatic stay
                when "the decision to dismiss first requires the court to consider other
                issues presented by or related to the underlying case"); see also Indep.
                Union of Flight Attendants v. Pan Am. World Airways, Inc., 966 F.2d 457,
                459 (9th Cir. 1992) (explaining that the automatic bankruptcy stay does
                not preclude dismissal of an appeal so long as dismissal is "consistent with
                the purpose of [11 U.S.C. § 362(a)]"). Accordingly, this appeal is dismissed
                without prejudice to appellant's right to move for its reinstatement within
                60 days of either the lifting of the bankruptcy stay or final resolution of
                the bankruptcy proceedings, if such a motion is deemed appropriate at
                that time.
                             It is so ORDERED.'




                cc: Hon. Susan Scann, District Judge
                     Robert F. Saint-Aubin, Settlement Judge
                     Hutchison & Steffen, LLC
                     David J. Merrill, P.C.
                     Howard Kim & Associates
                     Eighth District Court Clerk

                      'We deny as moot appellant's motion for an extension of time to file
                his opening brief.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A